PER CURIAM.
Because there was conflicting evidence as to whether the alleged damages were caused by the car accident, we must affirm the jury’s verdict awarding no damages to the plaintiff and the denial of the plaintiffs motion for new trial. See Parker v. Wideman, 380 F.2d 433, 437 (5th Cir.1967)(“[A] zero verdict in Florida may be sustained only where there is conflicting evidence as to whether the plaintiff was in fact injured, or that his injury proximately resulted from the defendant’s negligence.”); Westbrook v. All Points, Inc., 384 So.2d 973 (Fla. 3d DCA 1980); Morin v. Halpern, 139 So.2d 495 (Fla. 2d DCA 1962). The remaining issues that were raised by the appellant lack merit.
Affirmed.